DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 10/30/2019.
Claims 1-17 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/30/2019 has been considered by Examiner. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “an erroneous result detecting unit,” “a correction unit,” and “a model update unit” in claim 13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
 Claim limitations “an erroneous result detecting unit,” “a correction unit,” and “a model update unit” in claim 13 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Mere reference to a general purpose computer or processor is inadequate because there is no corresponding algorithm that could transform the general purpose computer into a special purpose computer programmed to perform the disclosed algorithm (see MPEP 2181(II)(B)). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Applicant’s specification discusses the computer program product in paragraph 13 of the published specification. However, this can be construed to include a computer program itself, which is software per se. As such, claims 16 and 17 are rejected as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Popescu (USPAN 2013/0166480) in view of Gu (USPN 10,373,332).
Consider claim 1, Popescu discloses a method for upgrading a training state of a machine learning model, the machine learning model being configured for supporting a model update (see figures 4 and 5 (figure 5 is reproduced below for convenience), wherein disclosed is said method), the method comprising: 
determining a set of target data elements based on the input data structure using the machine learning model, a target data element corresponding to a respective characteristic of the input data structure (see figure 4); 
for at least one of the predicted target data elements, determining whether or not a respective target data element is presumably erroneous (see paragraph 155: error correction module); 
for each presumably erroneous target data element detected in the previous step, determining an estimated corrected target data element (see paragraph 155: the error correction module corrects the error); 
based on at least one estimated corrected target data element, performing a step of updating the training state of the machine learning model (see paragraph 155: updating the training data with the correct points of interest).

    PNG
    media_image1.png
    675
    577
    media_image1.png
    Greyscale

Popescu does not specifically disclose predicting a set of target data elements.
Gu teaches predicting a set of target data elements (see figures 1A and 2E and col. 3 line 5 to col. 4 line 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Popescu and combine it with the noted teachings of Gu. The motivation to combine these references is for providing a method for performing dynamic facial analysis (see col. 1 lines 29-39 of Gu).

Consider claim 12, Popescu discloses a method for upgrading a training state of a neural network, the neural network being configured for identifying landmarks in an image data structure or in a sequence of image data structures (see figures 4 and 5 (figure 5 is reproduced below for convenience), wherein disclosed is said method), the method comprising: 
determining a set of key points for a respective image data structure using the neural network (see figure 4), 
for at least one of the predicted key points, determining whether or not a respective key point is presumably erroneous (see paragraph 155: error correction module); 
for each presumably erroneous key point detected in the previous step, determining an estimated corrected key point (see paragraph 155: the error correction module corrects the error); 
based on at least one estimated corrected key point, performing a step of fine-tuning the training state of the neural network (see paragraph 155: updating the training data with the correct points of interest).

    PNG
    media_image1.png
    675
    577
    media_image1.png
    Greyscale

Popescu does not specifically disclose predicting a set of target data elements, a key point indicating a respective position of a landmark in the image data structure.
Gu teaches predicting a set of target data elements (see figures 1A and 2E and col. 3 line 5 to col. 4 line 44), a key point indicating a respective position of a landmark in the image data structure (see col. 2 lines 19-26: estimating and tracking the positions of facial landmarks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Popescu and combine it with the noted teachings of Gu. The motivation to combine these references is for providing a method for performing dynamic facial analysis (see col. 1 lines 29-39 of Gu).

Consider claim 13, Popescu discloses a system configured for upgrading a training state of a machine learning model (see figures 3, 4, and 5 (figure 5 is reproduced below for convenience), wherein disclosed is said system), the system comprising 
the machine learning model, the machine learning model being configured for supporting a model update, the machine learning model being configured for determining a set of target data elements based on the input data structure, a target data element corresponding to a respective characteristic of the input data structure (see figure 4); 
an erroneous result detecting unit configured for determining, for at least one of the predicted target data elements, whether or not a respective target data element is presumably erroneous (see paragraph 155: error correction module); 
a correction unit configured for determining, for each presumably erroneous target data element, an estimated corrected target data element (see paragraph 155: the error correction module corrects the error); 
a model update unit configured for receiving, as an input, at least one estimated corrected target data element and for updating the training state of the machine learning model based on the at least one estimated corrected target data element (see paragraph 155: updating the training data with the correct points of interest).

    PNG
    media_image1.png
    675
    577
    media_image1.png
    Greyscale

Popescu does not specifically disclose predicting a set of target data elements.
Gu teaches predicting a set of target data elements (see figures 1A and 2E and col. 3 line 5 to col. 4 line 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Popescu and combine it with the noted teachings of Gu. The motivation to combine these references is for providing a method for performing dynamic facial analysis (see col. 1 lines 29-39 of Gu).

Consider claim 15, Popescu discloses a mobile device (see paragraph 29: first device may be a mobile device, such as a cellular phone).

Consider claims 16 and 17, Popescu discloses a computer program product adapted to cause, when executed by a mobile device or a computer, the mobile device or the computer comprising a processor and a memory (see figures 1-3 and paragraphs 27, 47, and 70: processor and memory).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Popescu (USPAN 2013/0166480) in view of Gu (USPN 10,373,332) and Lin (USPAN 2018/0268548).
 	Consider claim 2, Popescu and Gu do not specifically disclose that the input data structure is a temporal sequence of elementary data structures, with each data structure corresponding to a certain point of time. 
 	Lin teaches that the input data structure is a temporal sequence of elementary data structures, with each data structure corresponding to a certain point of time (see paragraph 139: ordered set or sequences of token data structures). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Popescu in view of Gu and combine it with the noted teachings of Lin. The motivation to combine these references is for providing a method for automatically segmenting images based on ordered sequences (see paragraph 3 of Lin).

Claims 5 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Popescu (USPAN 2013/0166480) in view of Gu (USPN 10,373,332) and Cella (USPAN 2018/0284758).
	Consider claim 5, Popescu and Gu do not specifically disclose determining whether or not a target data element is presumably erroneous by evaluating at least one predefined rule. 
 	Cella teaches determining whether or not a target data element is presumably erroneous by evaluating at least one predefined rule (see paragraph 1742: using a rule to set a parameter of the error correction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Popescu in view of Gu and combine it with the noted teachings of Cella. The motivation to combine these references is to provide a method for data collection and for leveraging collected data for monitoring, remote control, autonomous action, and other activities in industrial environments (see paragraph 2 of Cella). 

	Consider claim 11, Popescu and Gu do not specifically disclose performing a backpropagation method based on the at least one estimated corrected target data element.  
 	Cella teaches performing a backpropagation method based on the at least one estimated corrected target data element (see paragraph 249: using back-propagation approach). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Popescu in view of Gu and combine it with the noted teachings of Cella. The motivation to combine these references is to provide a method for data collection and for leveraging collected data for monitoring, remote control, autonomous action, and other activities in industrial environments (see paragraph 2 of Cella). 

Allowable Subject Matter
Claims 3-4, 6-10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412